DETAILED ACTION
Claims status
In response to the application filed on 10/29/2021, claims 6-9, and 11-28 were cancelled. Claims 29-34 are newly added. Thus, 1-5, 10, and 29-34 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 10/29/2021 have been reviewed and accepted.

Priority
Acknowledgment is made of Applicant’s claim for priority upon PCT Application No. CN2017/111416 filed on 11/16/2017. The effective filling date for the subject matter defined in the pending claims in this application is 11/16/2017.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 32 recite “the timing offset is fixed or preconfigured by the network side.” without proper antecedent basic. No further discussion of the term “network side” has been made throughout the claimed disclosure. Thus, the claim is indefinite. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee et al. (US 2019/00775548 A1, as PCT filed on Mar. 6, 2017)
Regarding claim 1; Lee discloses a method comprising: 
selecting a transmission resource for a sidelink transmission (See Fig. 11 at step S191-S193, the UE to sense/determine subframes and resource blocks for transmitting PSSCH, i.e., sidelink data channel, resource selection in mode 4,…,and the UE further selects time/frequency resources for a PSSCH. See Table 1 and Table 2, and see figure 11 steps and ¶. [0244-0245] for further detail);
generating an indication signaling for indicating the sidelink transmission on the selected transmission resource (See Lee’s Type 1 invention mode: UE autonomously selects a resource from an indicated resource pool and announces discovery information using the selected resource. The UE may announce the discovery information through a randomly selected resource during each discovery period. ¶. [0123]. Lees Table 1 further teaches the UE to measure the received energy/power of the PSSCH that is indicated by the scheduling assignment. ) [Examiner’s note: Selecting a resource from an indicated resource pool could be analyzed as generating an indication signal for the PSSCH sidelink transmission applying under the BRI]; and 
transmitting the indication signaling on a detection resource (See Fig. 11 and 12: The UE transmits a V2X signal from the selected V2X transmission subframe (S203); ¶. [0249] and see also ¶. [0255] for the V2X message transmission operation performed within V2X transmission resource pool, i.e., detection resource), wherein the detection resource is a time-frequency resource prior to the selected transmission resource (See Figs. 11-12; At this point, for example, a resource pool may be defined in the aspect of time-frequency. ¶. [0131]).

Regarding claim 29; Lee discloses an apparatus (See Fig. 12 and its components: ¶. [0246]) comprising: a processor that: 
selects a transmission resource for a sidelink transmission (See Fig. 11 at step S191-S193, the UE to sense/determine subframes and resource blocks for transmitting PSSCH, i.e., sidelink data channel, resource selection in mode 4,…,and the UE further selects time/frequency resources for a PSSCH. See Table 1 and Table 2, and see figure 11 steps and ¶. [0244-0245] for further detail);
See Lee’s Type 1 invention mode: UE autonomously selects a resource from an indicated resource pool and announces discovery information using the selected resource. The UE may announce the discovery information through a randomly selected resource during each discovery period. ¶. [0123]. Lees Table 1 further teaches the UE to measure the received energy/power of the PSSCH that is indicated by the scheduling assignment. ) [Examiner’s note: Selecting a resource from an indicated resource pool could be analyzed as generating an indication signal for the PSSCH sidelink transmission applying under the BRI]; and 
a transmitter that transmits the indication signaling on a detection resource (See Fig. 11 and 12: The UE transmits a V2X signal from the selected V2X transmission subframe (S203); ¶. [0249] and see also ¶. [0255] for the V2X message transmission operation performed within V2X transmission resource pool, i.e., detection resource), wherein the detection resource is a time-frequency resource prior to the selected transmission resource (See Figs. 11-12; At this point, for example, a resource pool may be defined in the aspect of time-frequency. ¶. [0131]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/00775548 A1, as PCT filed on Mar. 6, 2017) in view of Kim et al. (US 2017/0295601 A1).
Regarding claim 1; Lee discloses a method comprising: 
selecting a transmission resource for a sidelink transmission (See Fig. 11 at step S191-S193, the UE to sense/determine subframes and resource blocks for transmitting PSSCH, i.e., sidelink data channel, resource selection in mode 4,…,and the UE further selects time/frequency resources for a PSSCH. See Table 1 and Table 2, and see figure 11 steps and ¶. [0244-0245] for further detail);
generating an indication signaling for indicating the sidelink transmission on the selected transmission resource (See Lee’s Type 1 invention mode: UE autonomously selects a resource from an indicated resource pool and announces discovery information using the selected resource. The UE may announce the discovery information through a randomly selected resource during each discovery period. ¶. [0123]. Lees Table 1 further teaches the UE to measure the received energy/power of the PSSCH that is indicated by the scheduling assignment. ) [Examiner’s note: Selecting a resource from an indicated resource pool could be analyzed as generating an indication signal for the PSSCH sidelink transmission applying under the BRI]; and 
transmitting the indication signaling on a detection resource (See Fig. 11 and 12: The UE transmits a V2X signal from the selected V2X transmission subframe (S203); ¶. [0249] and see also ¶. [0255] for the V2X message transmission operation performed within V2X transmission resource pool, i.e., detection resource), wherein the detection resource is a time-frequency resource prior to the selected transmission resource (See Figs. 11-12; At this point, for example, a resource pool may be defined in the aspect of time-frequency. ¶. [0131]).
Even though, Lee teaches the method wherein using indicating resource pool based on the selected resource, Lee doesn’t explicitly discuss generating an indication signal for the sidelink transmission.
However, Kim further teaches the method of generating an indication signal for the sidelink transmission (Kim: wherein a first PSCCH time-frequency resource and a second PSCCH (Physical sidelink CH) time-frequency resource for sending the PSCCH are determined on the basis of a value indicated in the PSCCH resource allocation information within the PSCCH resource pool, and the PSCCH may be sent in the first PSCCH time-frequency resource and the second PSCCH time-frequency resource. Abstract and ¶. [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of generating an indication signal for the sidelink transmission as taught by Kim to have incorporated in the system of Lee, so that it would provide the advantages of reduced latency and the use of lesser radio resources compared to the existing indirect communication method through an access point or eNB. ¶. [0269].

Regarding claim 2; Lee discloses the method further comprising transmitting the indication signaling on the last symbol of the detection resource (Lee: generating within a frequency resource of PSCCH using first or last symbols: See table 3).

Regarding claim 3; Lee discloses the method wherein the indication signaling indicates the transmission power of the sidelink transmission (Lee’s Table 1 on Page 9: the UE to measure the received power of the PSSCH…).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 4; Lee in view of Kim discloses the method wherein the timing offset is fixed by the network side (KIM: setting at fixed value for a SA resource; ¶. [1242]).



Regarding claim 10; Lee discloses the method wherein transmitting the indication signaling further comprises transmitting a copy of a part of the sidelink transmission on the detection resource (Lee: the scheduling assignment and the data are transmitted from the same subframe: Table 1).

Regarding claim 29; Lee discloses an apparatus (See Fig. 12 and its components: ¶. [0246]) comprising: a processor that: 
selects a transmission resource for a sidelink transmission (See Fig. 11 at step S191-S193, the UE to sense/determine subframes and resource blocks for transmitting PSSCH, i.e., sidelink data channel, resource selection in mode 4,…,and the UE further selects time/frequency resources for a PSSCH. See Table 1 and Table 2, and see figure 11 steps and ¶. [0244-0245] for further detail);
generates an indication signaling for indicating the sidelink transmission on the selected transmission resource (See Lee’s Type 1 invention mode: UE autonomously selects a resource from an indicated resource pool and announces discovery information using the selected resource. The UE may announce the discovery information through a randomly selected resource during each discovery period. ¶. [0123]. Lees Table 1 further teaches the UE to measure the received energy/power of the PSSCH that is indicated by the scheduling assignment. ) [Examiner’s note: Selecting a resource from an indicated resource pool could be analyzed as generating an indication signal for the PSSCH sidelink transmission applying under the BRI]; and 
See Fig. 11 and 12: The UE transmits a V2X signal from the selected V2X transmission subframe (S203); ¶. [0249] and see also ¶. [0255] for the V2X message transmission operation performed within V2X transmission resource pool, i.e., detection resource), wherein the detection resource is a time-frequency resource prior to the selected transmission resource (See Figs. 11-12; At this point, for example, a resource pool may be defined in the aspect of time-frequency. ¶. [0131]).
Even though, Lee teaches the method wherein using indicating resource pool based on the selected resource, Lee doesn’t explicitly discuss generating an indication signal for the sidelink transmission.
However, Kim further teaches the method of generating an indication signal for the sidelink transmission (Kim: wherein a first PSCCH time-frequency resource and a second PSCCH (Physical sidelink CH) time-frequency resource for sending the PSCCH are determined on the basis of a value indicated in the PSCCH resource allocation information within the PSCCH resource pool, and the PSCCH may be sent in the first PSCCH time-frequency resource and the second PSCCH time-frequency resource. Abstract and ¶. [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of generating an indication signal for the sidelink transmission as taught by Kim to have incorporated in the system of Lee, so that it would provide the advantages of reduced latency and the use of lesser radio resources compared to the existing indirect communication method through an access point or eNB. ¶. [0269].



Regarding claim 31; Lee discloses the apparatus wherein the indication signaling indicates the transmission power of the sidelink transmission (Lee’s Table 1 on Page 9: the UE to measure the received power of the PSSCH…).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 32; Lee in view of Kim discloses the apparatus wherein the timing offset is fixed by the network side (KIM: setting at fixed value for a SA resource; ¶. [1242]).
	
Regarding claim 33; Lee discloses the method apparatus the indication signaling comprises a reference signaling sequence (See Fig. 8 and 9: using sequence of each frequency resource. See Lee’s table 1).

Regarding claim 34; Lee discloses the apparatus wherein transmitting the indication signaling further comprises transmitting a copy of a part of the sidelink transmission on the detection resource (Lee: the scheduling assignment and the data are transmitted from the same subframe: Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2020/0296690 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416